Filed 1/29/15 In re Samuel S. CA2/1
Opinion following rehearing
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re SAMUEL S. et al., Persons Coming                               B253528
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. DK01560)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SOFIA L.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Akemi D.
Arakaki, Judge. Dismissed.
         Konrad S. Lee, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel, and
Jacklyn K. Louie, Principal Deputy County Counsel, for Plaintiff and Respondent.
                                             ——————————
       Sofia L. (mother) appeals from an order made at the dispositional hearing removing
her children from her care. She contends the juvenile court’s dispositional findings lack
sufficient evidentiary support. We dismiss the case as moot.
                   PROCEDURAL AND FACTUAL BACKGROUND
       On September 30, 2013, Department of Children and Family Services (DCFS) filed a
petition under Welfare and Institutions Code section 300,1 subdivisions (a) and (b) on behalf
of then three-year-old Samuel S., and his two younger siblings. As ultimately amended and
sustained, the petition alleged that the children’s parents engaged in a violent altercation in
the presence of one of the children, during which the children’s father (who is not a party to
this appeal) struck mother, leaving her with facial bruising, a cut lip, contusions and an
abrasion on her arm. Mother was alleged to have put the children at risk by letting father
remain in the family home with unlimited access to the children.
       DCFS reported that at school on September 25, 2013, when asked about his absence
on September 23, Samuel S. had replied, “[M]y buba (dad) socked my mommy, chased her,
fall over, and I was in the back seat crying.” Mother and the children lived with the maternal
grandparents. A social worker visited the home on September 25, 2013. The maternal
grandmother said father had also lived in the home until three weeks before, when her
husband threw him out. The maternal grandfather had heard Samuel S. shouting, “‘Buba
stop stop,’” and when he came to see what was going on, found father on top of mother,
hitting her. The grandfather pulled father off of mother and made him leave. The maternal
grandmother said the parents had a contentious relationship. Mother was reportedly good
with the children, but had a problem controlling her anger. Both parents got aggressive and
fought when they drank alcohol.
       The maternal grandmother said mother and father fought a lot, and the children had
been present during incidents of domestic violence. A year earlier, father was arrested after



       1All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                                2
he slammed a car door on mother’s leg during a drunken argument. He was now on
probation, and his probation officer had told him he would be deported if he was arrested
again for domestic violence. Since then, mother had lied about her injuries and refused to
call the police. Father had been fired for stealing and arrested for grand theft, and had
fathered a child with another woman. Mother refused to leave him. The couple was
attending counseling to try to save their relationship.
       Father now lived with the children’s paternal grandmother. On September 22, after
returning from taking the children to father, mother said her face had gotten bruised after
father “head butted” her during an argument. She stayed in bed the next day.
       The social worker also spoke with Samuel S. who said his parents argued a lot and
that father often hit mother in the face. On a recent visit with father, his parents had fought
and father chased mother down the street. Mother fell, and father jumped on top of her and
began “hitting her a lot,” while Samuel S. cried and asked him to stop. Mother’s body was
bruised and she had gone to the hospital (where she was treated for a contusion to her eye
and lacerations on both shoulders).
       The parents arrived together while the social worker was still at the maternal
grandparents’ home. Mother had visible injuries on her head, cheek and arm, a black eye
and a split lip. She denied having been hit, and was very angry about the DCFS
investigation. She refused to keep the children from father, refused DCFS’s offers of
assistance and tried to leave with the children.
       Mother gave various accounts of how she acquired her injuries, including having been
attacked on the street by an unknown woman, and having been in a car accident. She denied
telling maternal grandmother that father had “head-butted” her. Mother also denied that
father hurt her the year before, or that maternal grandfather had seen father hitting her three
weeks earlier. She insisted she was not afraid of father and would not leave him. Father
admitted that he and mother had fought, and said they may have pushed one another. He
denied hitting mother.
       Initially, the social worker offered to file a nondetained petition, and to leave the
children in mother’s care in the maternal grandparents’ home, if she agreed to cooperate and

                                                   3
the maternal grandparents could protect the children and her from father. The children were
later taken into protective custody, however, after mother became increasingly upset, hostile
and uncooperative, and tried to leave the house with the children. They were detained on
September 30, 2013.
       By November 4, 2013, the children were placed in foster care, and mother visited for
several hours, twice a week. Mother was participating in domestic violence and parenting
programs, and scheduled to begin individual counseling. The parents were participating in a
five week counseling workshop for couples. Mother continued to be volatile and angry
during her interactions with DCFS.
       A combined jurisdictional/dispositional hearing was conducted on December 19,
2013. Mother pleaded no contest to the modified petition, which the court sustained. During
the dispositional phase of the hearing, counsel for DCFS and the children requested that the
children remain placed outside the parents’ care. Mother, who now lived alone apart from
father, requested that the children be returned to her care or that maternal grandmother be
assessed as a placement.
       The court commended mother for having enrolled in programs and doing what she
could to get the children returned to her care. However, the court also observed that the
parents had “minimize[ed] . . . the problems that got us here,” and said it was premature to
return the children to mother’s custody. The children were declared dependents, removed
from the parents’ physical custody, and ordered suitably placed. The court ordered
reunification services and monitored visitation for the parents. A six-month review hearing
(§ 366.21, subd. (e)) was scheduled for June 26, 2014. Mother appeals.
                                       DISCUSSION
       Mother’s sole assertion on appeal is that there is insufficient evidence to support the
juvenile court’s order removing the children from her care or its finding that reasonable
efforts were undertaken to prevent removal.
       While this appeal was pending both parties filed motions requesting this court to
take judicial notice of a June 26, 2014 postjudgment minute order by which the juvenile
court ordered the children returned to their parents’ custody and care. We granted those

                                               4
requests and augmented the record. DCFS also filed a motion seeking to have the appeal
dismissed arguing that the children’s return rendered mother’s appeal moot, as there is no
effective relief we can grant her. In response, mother argued that the appeal is not moot.
Although the children have been returned to her care, mother argues that the juvenile
court’s dispositional findings may negatively impact her ability to obtain employment as
a police officer, as they could be “the first of many findings which could result in [her]
being labeled an ‘unfit parent,’” and deprive her of services or justify the setting of a
section 366.26 hearing.2
       Mother’s concern about the remote possibility that the juvenile court’s findings
will cause her to suffer disadvantageous and prejudicial collateral consequences is highly
speculative. Mother was not found guilty of any misdeeds, nor does the record reflect
that the juvenile court ever labeled (or threaten to label) her an unfit parent.3 Additional
evidence shows the juvenile court has concluded the children have remained safe in
mother’s care. This evidence bears on the issue of whether the appeal has become moot
and must be dismissed. (See In re Karen G. (2004) 121 Cal.App.4th 1384, 1389–1390
[appellate court may consider postjudgment evidence in determining whether an appeal
has become moot].)


       2Mother declared she was advised by police department mentor to hold off on a
pending application for employment “[d]ue to the allegations and case opened by DCFS.”
       3Indeed, on our own motion, we take judicial notice of the December 15, 2014,
minute order in this case by which the juvenile court permitted the children to remain in
the parents’ care and terminated its jurisdiction.
        Ordinarily, an appellate court may not consider postjudgment evidence that was
never before the juvenile court or rely on such evidence outside the record to reverse the
judgment. (In re Zeth S. (2003) 31 Cal.4th 396, 400.) Because this appeal is not from an
order terminating parental rights and we are not reversing, taking judicial notice will not
impair “the juvenile law’s purpose of ‘expediting the proceedings and promoting the
finality of the juvenile court’s orders and judgment.’” (In re Salvador M. (2005) 133
Cal.App.4th 1415, 1421, quoting Zeth S., at p. 413.) The minute order relates solely to
the issue of whether the appeal has become moot and should be dismissed, not its merits.
(In re Josiah Z. (2005) 36 Cal.4th 664, 676, citing Zeth S., at p. 413.)


                                              5
       “‘[A]n action that originally was based on a justiciable controversy cannot be
maintained on appeal if all the questions have become moot by subsequent acts or events. A
reversal in such a case would be without practical effect, and the appeal will therefore be
dismissed.’ [Citation.]” (In re Dani R. (2001) 89 Cal.App.4th 402, 404 (Dani R.).) We
decide on a case-by-case basis “whether subsequent events in a dependency case have
rendered [an] appeal moot and whether [our] decision would affect the outcome of the case
in a [later] proceeding.” (In re Esperanza C. (2008) 165 Cal.App.4th 1042, 1055.)
       In Dani R., supra, 89 Cal.App.4th 402, a mother appealed a juvenile court order
denying her request for reunification services. While the appeal was pending, the
juvenile court granted the mother’s petition for reunification services. The appellate
court found that the mother’s subsequent receipt of services rendered her appeal moot,
and dismissed the appeal. (Id. at p. 406; accord In re C.C. (2009) 172 Cal.App.4th 1481,
1488–1489 [juvenile court’s order restoring monitored visitation rendered parent’s appeal
re earlier order denying such visitation moot].) This case is analogous to Dani R. and In
re C.C. While this appeal was pending mother effectively obtained the relief sought by
her appeal, which is therefore moot.




                                               6
                                      DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED.


                                                   JOHNSON, J.


We concur:


              CHANEY, Acting P. J.


              MILLER, J.*




       * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                              7